     Case 2:21-cv-00781-MTL--ESW Document 5 Filed 05/07/21 Page 1 of 3




 1   WO                                                                                      MDR

 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Alfred E. Caraffa,                                No. CV 21-00781-PHX-MTL (ESW)
10                             Plaintiff,
11    v.                                                ORDER
12    United States, et al.,
13                             Defendants.
14
15          On April 30, 2021, Plaintiff Alfred E. Caraffa,1 who is confined in a Maricopa
16   County Jail, filed a pro se civil rights Complaint (Doc. 1), an Application to Proceed In
17   Forma Pauperis (Doc. 2), and a “Motion Title: Partial Summary Judgment Rule 56 and
18   Default Judgment Rule 55(d)” (Doc. 3). Pursuant to 28 U.S.C. § 1915(g), the Court will
19   deny the Application to Proceed, dismiss the Complaint and this action without prejudice,
20   and deny as moot Plaintiff’s Motion.
21   I.      Dismissal Pursuant to 28 U.S.C. § 1915(g)
22          A prisoner may not bring a civil action or appeal a civil judgment in forma pauperis
23   (“IFP”) if:
24                  the prisoner has, on 3 or more prior occasions, while
25                  incarcerated or detained in any facility, brought an action or
                    appeal in a court of the United States that was dismissed on the
26                  grounds that it is frivolous, malicious, or fails to state a claim
27
28          1
            Plaintiff is housed in a male facility but uses feminine pronouns to refer to herself.
     The Court will do the same.
     Case 2:21-cv-00781-MTL--ESW Document 5 Filed 05/07/21 Page 2 of 3




 1                 upon which relief may be granted, unless the prisoner is under
                   imminent danger of serious physical injury.
 2
 3   28 U.S.C. § 1915(g).
 4          “[Section] 1915(g) should be used to deny a prisoner’s IFP status only when, after
 5   careful evaluation of the order dismissing an action, and other relevant information, the
 6   district court determines that the action was dismissed because it was frivolous, malicious
 7   or failed to state a claim.” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). “In
 8   some instances, the district court docket records may be sufficient to show that a prior
 9   dismissal satisfies at least one of the criteria under § 1915(g) and therefore counts as a
10   strike.” Id. at 1120.
11          At least three of Plaintiff’s prior actions qualify as “strikes” under § 1915(g):
12                 (1)       Caraffa v. Maricopa County Sheriff’s Department, CV 20-
                             00013-PHX-MTL (ESW) (Mar. 3, 2020 Order and Judgment
13
                             dismissing Second Amended Complaint for failure to state a
14                           claim);
15                 (2)       Caraffa v. Maricopa County Sheriff’s Office, CV 20-00227-
                             PHX-MTL (ESW) (Mar. 30, 2020 Order and Judgment
16                           dismissing Second Amended Complaint for failure to state a
17                           claim);

18                 (3)       Caraffa v. CHS, CV 20-00256-PHX-MTL (ESW) (Feb. 10,
                             2020 Order dismissing Complaint for failure to state a claim,
19                           with leave to amend, and Apr. 13, 2020 Judgment for failure to
20                           file amended complaint).

21          Therefore, Plaintiff may not bring a civil action without complete prepayment of the
22   $350.00 filing fee and $52.00 administrative fee unless she is in imminent danger of serious
23   physical injury. 28 U.S.C. § 1915(g).
24   II.    Imminent Danger
25          To meet the “imminent danger” requirement, the “threat or prison condition [must
26   be] real and proximate,” Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003) (quoting
27   Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002)), and the allegations must be “specific
28   or credible.” Kinnell v. Graves, 265 F.3d 1125, 1128 (10th Cir. 2001). “[T]he exception



                                                   -2-
     Case 2:21-cv-00781-MTL--ESW Document 5 Filed 05/07/21 Page 3 of 3




 1   applies if the complaint makes a plausible allegation that the prisoner faced ‘imminent
 2   danger of serious physical injury’ at the time of filing.” Andrews v. Cervantes, 493 F.3d
 3   1047, 1055 (9th Cir. 2007) (quoting § 1915(g)). Moreover, although a court considering a
 4   motion to proceed in forma pauperis, “should not attempt to evaluate the seriousness of a
 5   plaintiff’s claims[, . . . ] it has never been the rule that courts must blindly accept a
 6   prisoner’s allegations of imminent danger.” Taylor v. Watkins, 623 F.3d 483, 485 (7th Cir.
 7   2010).
 8            Plaintiff’s allegations in her nine-count Complaint do not plausibly suggest she is
 9   in imminent danger of serious physical injury. Thus, the Court will deny Plaintiff’s
10   Application to Proceed In Forma Pauperis and will dismiss Plaintiff’s Complaint and this
11   action, without prejudice, pursuant to § 1915(g). If Plaintiff wants to reassert these claims
12   in the future, she must prepay the entire $402.00 filing and administrative fees when she
13   files her action. The Court will deny as moot the Plaintiff’s Motion.
14   IT IS ORDERED:
15            (1)   Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is denied.
16            (2)   Plaintiff’s “Motion Title: Partial Summary Judgment Rule 56 and Default
17   Judgment Rule 55(d)” (Doc. 3) is denied as moot.
18            (3)   Plaintiff’s Complaint (Doc. 1) and this action are dismissed without
19   prejudice, pursuant to 28 U.S.C. § 1915(g). If Plaintiff wishes to reassert these claims in
20   the future, she must prepay the entire $402.00 filing and administrative fees when she files
21   her action.
22            (4)   The Clerk of Court must enter judgment accordingly and close this case.
23            Dated this 7th day of May, 2021.
24
25
26
27
28



                                                 -3-
